DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-8 and 13 are pending.
Response to Arguments
The rejection of claim 13 under 35 USC 112(b) has been withdrawn due to applicant’s amendment to the claims.
Applicant’s arguments in light of amendments of independent claims and in view of Specification are persuasive. The rejection of the claims is withdrawn.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Claims:
1. 	(Currently Amended) An information processing apparatus comprising:
	at least one memory storing instructions related to a web browser; and 	
	at least one processor executing the instructions causing the information processing apparatus to:
	when a user uses a web application via the information processing apparatus and authentication processing is to be performed at an external terminal connected to the information processing apparatus, transmit a request for information about service to the external terminal;
	when information about the web application is included in the information about service received from the external terminal responsive to the request, transmit an authentication request to the external terminal based on information required for authentication that is received from the web application; and
	transmit, to the web application, data about an authentication result received from the external terminal responsive to the authentication request,
	wherein, when information about the web application is included in the information about service received from the external terminal, processing for storing identification information about the external terminal in the information processing apparatus by the web browser is not performed.
2. 	(Currently Amended) The information processing apparatus according to claim 1, wherein, when information about the web application is included in the received information, the authentication request is transmitted to the external terminal without the web browser providing a screen that requests permission for the web application to access the external terminal.
6. 	(Currently Amended) The information processing apparatus according to claim 1, 
wherein the instructions further cause the information processing apparatus to, when information about the web application is not included in the information about service received from the external terminal, display a screen used to prompt the user to request using the web application without using the external terminal. 

Allowable Subject Matter
Claims 1-4, 6-8 and 13 are allowed.
Reason for allowance
The invention defined in claims 1 and 13 are not suggested by the prior art of record. 
The prior art of record (in particular, Mehta; Nirav US 8925053, Goldfarb; Scott Nathaniel US 20170346830, Matsuda; Kotaro US 20190005219, KIM; Seok-Hyun US 20190075102, QUINLAN; Sean Michael 20160308845, Li; Changzhu US 20190220581, LIU; Ruopeng US 20180241576, Tsujimoto; Kunihiko US 20110261388, HIRATA; Kensuke US 20130003117, Matsugashita; Hayato US 20100128298, Winn; Adam Gregory US 20160197962 and Chhibber; Abhishek US 20200143381) singly or in combination does not disclose, with respect to independent claim 1 “transmit, to the web application, data about an authentication result received from the external terminal responsive to the authentication request,
when information about the web application is included in the information about service received from the external terminal, processing for storing identification information about the external terminal in the information processing apparatus by the web browser is not performed.” and similar limitations of independent claim 13 in combination with the other claimed features as a whole.
Therefore independent claims 1 and 13 are allowed.
Dependent claims 2-4 and 6-8 are also allowed based on their dependencies on independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956. The examiner can normally be reached 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493